NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3993-19

STACIE PERCELLA,

          Plaintiff-Appellant,

v.

JAMES M. DAVIS, Individually,
and CITY OF BAYONNE,

     Defendants-Respondents.
____________________________

                    Submitted April 21, 2021 – Decided May 28, 2021

                    Before Judges Ostrer and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-0177-18.

                    Bruno, Gerbino, Soriano & Aitken, attorneys for
                    appellant (Vincent F. Gerbino, on the briefs).

                    Florio Perrucci Steinhardt Cappelli Tipton & Taylor,
                    LLC, attorneys for respondents (Nicholas A. Sullivan,
                    on the brief).

PER CURIAM
      In her complaint, plaintiff Stacie Percella alleges defendant City of

Bayonne terminated her employment in retaliation for her filing a federal lawsuit

against defendant alleging hostile environment discrimination and for her

actions as vice president of the collective negotiations representative of certain

of defendant's employees, and because she rebuffed defendant Mayor James M.

Davis's (Davis) alleged sexually harassing conduct.1 The complaint asserts five

claims under the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to -

50, and causes of action for breach of contract, breach of the covenant of good

faith and fair dealing, and for violations of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e-1 to -17. The complaint included claims

against Davis that the court dismissed due to lack of prosecution.

      Plaintiff appeals from a February 3, 2020 order dismissing the complaint

with prejudice pursuant to Rule 4:23-5(a)(2) and Rule 4:23-2 for plaintiff's

alleged failure to provide discovery and failure to comply with court orders

directing her production of discovery. She also appeals from a May 22, 2020

order denying her motion for reconsideration of the dismissal order. Having

reviewed the record in light of the applicable legal principles, we vacate the



1
  We refer to the allegations in plaintiff's amended complaint, which was filed
on February 23, 2018.
                                                                            A-3993-19
                                        2
February 3, 2020 order dismissing the complaint with prejudice and remand for

further proceedings.   Because we vacate the February 3, 2020 order, it is

unnecessary to consider plaintiff's challenge to the order denying her motion for

reconsideration.

      Prior to addressing plaintiff's arguments, we consider defendant's claim

the appeal from the February 3, 2020 order should be dismissed as untimely

under Rule 2:4-1(a). Defendant previously moved to dismiss the appeal from

the February 3, 2020 order on the same grounds as those asserted here, and this

court entered a July 23, 2020 order denying the motion. Defendant filed a

subsequent motion to dismiss the appeal as untimely and moot, and this court

denied the motion, explaining "[d]efendant's prior motion to dismiss the appeal

as untimely was denied on July 23, 2020. This motion, which essentially seeks

reconsideration, was not filed within [ten] days and is untimely. See R. 2:11-

6."

      Defendant's persistence in again seeking a dismissal of the appeal from

the February 3, 2020 order based on timeliness grounds will not be rewarded.

We opt not to address again an argument we have previously rejected twice, first

on the merits and second because defendant's request for reconsideration of our

initial rejection of its dismissal motion was procedurally barred. See, e.g.,


                                                                           A-3993-19
                                       3
Lombardi v. Masso, 207 N.J. 517, 538 (2011) ("The law of the case doctrine

teaches us that a legal decision made in a particular matter 'should be respected

by all other lower or equal courts during the pendency of that case.'" (quoting

Lanzet v. Greenberg, 126 N.J. 168, 192 (1991))). For that reason alone, we

reject defendant's claim we should not address the merits of plaintiff's challenge

to the February 3, 2020 order.

      Moreover, based on our review of the record, even assuming plaintiff's

notice of appeal from the February 3, 2020 order was untimely under Rule 2:4-

1(a), we otherwise exercise our discretion to consider plaintiff's notice of appeal

as a motion for leave to file a notice of appeal out of time and grant the motion.

As defendant acknowledges, plaintiff timely filed the notice of appeal from the

order denying the motion for reconsideration of the February 3, 2020 dismissal

order, and our consideration of the dismissal order is essential to the resolution

of the issues presented by plaintiff's timely appeal from the order denying her

reconsideration motion. See, e.g., Potomac Aviation, LLC v. Port Auth. of N.Y.

& N.J., 413 N.J. Super. 212, 221-22 (App. Div. 2010) (exercising the court's

discretion to extend the time for filing an appeal from a summary judgment order

where only the appeal from the denial of a reconsideration motion was timely,

and the substantive issues presented and the judge's rulings and reasoning on


                                                                             A-3993-19
                                        4
both motions were the same). We therefore address plaintiff's appeal on the

merits.

      Plaintiff primarily argues the court erred by granting defendant's motion

to dismiss the complaint with prejudice pursuant to Rule 4:23-5(a)(2). Plaintiff

contends defendant was not entitled to relief under the Rule because defendant

failed to first obtain an order dismissing the complaint without prejudice and

otherwise did not comply with the procedural requirements of Rule 4:23-5(a)(1).

See, e.g., Thabo v. Z Transp., 452 N.J. Super. 359, 369 (App. Div. 2017)

(explaining Rule 4:23-5's "two-step procedural paradigm . . . must be strictly

adhered to before the sanction of dismissal of a complaint with prejudice for

failing to answer interrogatories or provide other discovery can be imposed ").

      As the motion court correctly recognized in its statement of reasons

denying plaintiff's reconsideration motion, it erred to the extent it entered the

February 3, 2020 dismissal order under Rule 4:23-5(a)(2). Defendant was not

entitled to a dismissal with prejudice under Rule 4:23-5(a)(2) because it did not

comply with the procedural prerequisites for such relief in Rule 4:23-5(a)(1).

See Thabo, 452 N.J. Super. at 368-71.

      The court, however, explained its February 3, 2020 order also dismissed

the complaint with prejudice pursuant to Rule 4:23-2(b)(3), which permits a


                                                                           A-3993-19
                                        5
court to strike a pleading "with or without prejudice" where "a party fails to obey

an order to provide or permit discovery." R. 4:23-2(b)(3). The court therefore

denied defendant's motion for reconsideration, finding the February 3, 2020

dismissal order was properly entered in accordance with Rule 4:23-2(b)(3).

      Because the court concluded dismissal of the complaint was not proper

under Rule 4:23-5(a)(2), it is unnecessary to address plaintiff's claim the

February 3, 2020 and May 22, 2020 orders should be reversed based on the

court's misapplication of the Rule. Any claim the court erred by dismissing the

complaint pursuant to Rule 4:23-5(a)(2) is moot because, in the end, the court

did not dismiss the complaint pursuant to the Rule. Instead, the court made clear

it entered the February 3, 2020 dismissal order pursuant only to Rule 4:23-

2(b)(3). As a result, the singular issue presented is whether the court erred by

dismissing the complaint with prejudice in accordance with Rule 4:23-2(b)(3).

                                        I.

      During oral argument on defendant's motion to dismiss the complaint, the

court observed the "case has a long and tortured history . . . with regard to

discovery . . . deficiencies." To be sure, discovery proceeded slowly in part

because plaintiff changed attorneys during the course of the litigation,

successively using three different attorneys to prosecute her case prior to its


                                                                             A-3993-19
                                        6
dismissal on February 3, 2020, and plaintiff's responses to defendant's discovery

demands were not timely provided. Ultimately, however, the court dismissed

the complaint with prejudice pursuant to Rule 4:23-2(b)(3), which permits

dismissal of a complaint with prejudice based on a plaintiff's failure to comply

with court orders. Abtrax Pharms., Inc. v. Elkins-Sinn, 139 N.J. 499, 513-14

(1995) (quoting R. 4:23-2(b)).

      Here, we focus on the court's August 15, 2019 and November 8, 2019 case

management and discovery orders because they are the only court orders in the

record directing plaintiff's compliance with her discovery obligations, and they

are the orders the court, at least in part, relied on to support its dismissal of the

complaint with prejudice under Rule 4:23-2(b)(3).            Based on the record

presented on appeal, we find it appropriate to detail the facts pertinent to the

entry of the orders and plaintiff's alleged failure to comply with them.

The Complaint

      Plaintiff's complaint alleges she was employed by defendant for sixteen

years, from 2001 to 2016, and, during her employment, she served as "the duly

elected [v]ice [p]resident" of a collective negotiations representative of

employees working for defendant.          Plaintiff alleges her employment was

terminated in 2016 in retaliation for actions she took on behalf of the employees


                                                                               A-3993-19
                                         7
in the collective negotiations unit and in response to a 2014 federal lawsuit she

filed against defendant and two individuals.         According to the complaint,

plaintiff's federal lawsuit claimed she was subject to unlawful hostile

environment discrimination and retaliation.

      The complaint also alleges plaintiff had known Davis for thirty-five years,

and she supported his efforts to become elected defendant's mayor in 2014.

According to the complaint, following his election, Davis engaged in "a pattern

and practice . . . of using the workplace to satisfy his personal sexual and

romantic needs." More particularly, the complaint details a series of sexually

suggestive, lurid, and inappropriate text messages Davis allegedly sent to

plaintiff's phone. Plaintiff detailed the messages in her complaint and attached

copies of the messages to the complaint. Plaintiff also alleged Davis offered to

settle and resolve her federal litigation by defendant paying plaintiff $150,000

if she "commit[ted] to involving herself romantically with" him.        Plaintiff

alleged the termination of her employment was motivated in part by her refusal

to "succumb to . . . Davis'[s] sexual entreaties."

Defendant's Initial Discovery Demands

      Defendant filed its answer to the complaint in August 2018, and the court

first ordered an August 17, 2019 discovery end date.          In February 2019,


                                                                           A-3993-19
                                         8
defendant obtained new counsel. In March 2019, seven months after defendant

filed its answer, it served plaintiff's then-counsel with interrogatories and

document demands.      Plaintiff did not timely file responses to defendant's

discovery requests. In June 2019, plaintiff obtained new counsel.

      In June 2019, defendant's counsel sent plaintiff's new counsel the

interrogatories and document demands and granted plaintiff's counsel an

additional thirty days to provide responses. Plaintiff's counsel did not provide

responses within the extended time. In July 2019, defendant's counsel advised

plaintiff's counsel that she intended to file a motion to dismiss the complaint if

responses were not received by July 24, 2019.

      On July 22, 2019, defendant moved to extend the August 17, 2019

discovery end date, in part because plaintiff's responses to defendant's discovery

demands were overdue. Three days later, defendant also moved to dismiss the

complaint without prejudice pursuant to Rule 4:23-5(a)(1). Plaintiff's counsel

wrote to the court, stating the parties were engaged in settlement discussions in

plaintiff's pending federal lawsuit against defendant. Plaintiff's counsel advised

settlement of the federal litigation would result in a resolution of the pending

state court case. Counsel requested a case management conference and a ninety-

day extension of the discovery end date.


                                                                            A-3993-19
                                        9
The August 15, 2019 Order

      The court held a conference and entered an August 15, 2019 order that, in

pertinent part, required plaintiff serve her written discovery demands by August

21 and respond to defendant's written discovery demands by August 30. The

order also required the completion of party and fact witness depositions by

November 15, 2019. The court did not decide defendant's motion to dismiss the

complaint based on plaintiff's failure to provide responses to its initial

interrogatories and document demands.        The motion to dismiss remained

pending.

      On August 15, defendant also served plaintiff with supplemental

interrogatories and document demands. The record on appeal does not make

clear whether the August 15, 2019 order directing that plaintiff supply responses

to defendant's written discovery demands by August 30 also applied to

defendant's supplemental discovery demands. In an August 30, 2019 order, the

court granted defendant's motion to extend the discovery end date until

November 15.




                                                                           A-3993-19
                                      10
Discovery Following the August 15, 2019 Order

      On September 10, 2019, plaintiff's counsel served plaintiff's responses to

defendant's initial interrogatories and document demands. In her responses to

three of the document demands, plaintiff referred defendant to documents she

produced to defendant in the federal litigation. In response to one of those three

document demands—which requested plaintiff produce text messages between

plaintiff and defendant—plaintiff also referred defendant to the text messages

annexed to the complaint.2 In response to document demands requesting "phone

records" between plaintiff and Davis "from January 1, 2012 to the present,"

plaintiff stated she did not possess such records.

      In a September 11, 2019 letter to the court, plaintiff's counsel explained

the responses to defendant's discovery demands were delivered on September

10—ten days after the due date in the August 15 order—and offered a reason for

the delay; counsel stated plaintiff's son had been "gravely ill and hospitalized in

the ICU." Plaintiff's counsel requested that the court advise her of the status of

defendant's pending motion to dismiss the complaint based on the alleged failure

to provide discovery. On September 11, defendant withdrew its motion , and its



2
  Annexed as an exhibit to the complaint included in plaintiff's appendix on
appeal are twelve pages of alleged text messages between plaintiff and Davis.
                                                                             A-3993-19
                                       11
counsel advised the court it was reviewing plaintiff's discovery responses "for

responsiveness."

      Plaintiff did not serve her written discovery demands in accordance with

the August 21 deadline set forth in the August 15 order. Instead, plaintiff's

counsel served plaintiff's written discovery demands more than one month late,

on September 25.3 Plaintiff's counsel also filed a motion seeking leave to serve

her discovery demands out of time. Plaintiff's counsel certified the demands

were delivered late because she was new to the case, she had been involved in

an automobile accident, and plaintiff's son had been in the hospital. The court

later denied plaintiff's motion because it did not include "a list of proposed

discovery and deadlines" as required by Rule 4:24-1(c).

      In a September 25, 2019 letter to plaintiff's counsel, defendant's counsel

detailed what she claimed were deficiencies in plaintiff's responses to

defendant's interrogatories and document demands. On the same date, defendant

served plaintiff's counsel with Health Insurance Portability and Accountability

Act of 1996 (HIPAA), 42 U.S.C. § 1320, medical record release forms (HIPAA

forms) for plaintiff to sign and return.



3
 We note the parties and court variously, and inconsistently, refer to plaintiff's
written discovery demands as having been served on September 22 and 25, 2019.
                                                                            A-3993-19
                                           12
      In early October, defendant filed a motion to compel the deposition of

plaintiff because defense counsel had not received dates for the deposition from

plaintiff's counsel. Six days later, defendant withdrew the motion because

plaintiff's deposition was scheduled for a date later in the month.

      On October 16, 2019, plaintiff executed several HIPAA forms; however,

she modified the forms by limiting the timeframe of the records to be released.

On the same date, defense counsel advised plaintiff's counsel that plaintiff must

execute the HIPAA forms for the entire timeframe requested; reminded

plaintiff's counsel plaintiff's responses to interrogatories and document requests

were deficient because they referred defense counsel to documents in the federal

litigation; and noted plaintiff owed defendant responses to the supplemental

written discovery demands that were served on August 15.

      On October 23, 2019, plaintiff again moved for leave to extend discovery

to serve her written discovery demands outside of the time prescribed in the

August 15 order. As reasons for the delay in timely serving the demands,

plaintiff's counsel certified: she had only recently commenced her participation




                                                                            A-3993-19
                                       13
in the case; she had been in a car accident; she had been busy with other matters;

and plaintiff's son was in the hospital. 4

      The next day, defense counsel deposed plaintiff. During the deposition,

plaintiff testified she did not know the location of the phone she had used when

she exchanged text messages with Davis, and she had not seen the phone in a

few years. Defense counsel reserved the right to re-depose plaintiff because

plaintiff had not returned the HIPAA forms or complete responses to defendant's

written discovery demands prior to the deposition. In response to plaintiff's

motion to extend the time within which she could serve written discovery

demands, defendant's counsel sent the court a letter noting she reserved her right

to depose plaintiff again due to plaintiff's alleged failure to properly provide the

HIPAA forms.

The November 8, 2019 Order

      On October 28, 2019, defendant again moved to dismiss the complaint for

failure to make discovery based on plaintiff's alleged failure to respond to

written discovery demands and provide signed HIPAA forms. On November 8,



4
  The record on appeal does not include an order directly disposing of plaintiff's
motion. However, in its November 8, 2019 order, the court directs defendant to
respond "to plaintiff's . . . written discovery demands no later than December
20, 2019."
                                                                              A-3993-19
                                         14
2019, defendant withdrew the motion, and the court entered an order extending

the discovery end date to March 20, 2020 and scheduling a trial date for June

29, 2020.

      The November 8, 2019 order also directed that: defense counsel serve

revised HIPAA forms by November 22, 2019;5 defendant respond to plaintiff's

discovery demands by December 20, 2019; the parties complete non-party

witness depositions by January 17, 2020; the parties complete the re-depositions

of plaintiff and all fact witnesses by January 24, 2020; and the parties complete

expert reports and expert depositions by specified dates leading up to March 20,

2020. Importantly, the November 8, 2019 order imposed only two requirements

directly on plaintiff; the order required plaintiff serve fully-executed HIPAA

forms on defendant by December 6, 2019, and respond to defense counsel's

September 25, 2019 "deficiency letter regarding written discovery responses by

November 29, 2019."6 The order did not require that plaintiff provide responses

to any written discovery demands previously served by defendant.


5
  The record on appeal does not reflect the reason the court ordered revised
HIPAA forms.
6
   The transcript of the November 8, 2019 hearing is not included in the record
on appeal. It is claimed that during the hearing, the court orally advised plaintiff
it would dismiss the complaint with prejudice if she did not serve fully-executed


                                                                              A-3993-19
                                        15
Discovery Following the November 8, 2019 Order

      On November 19, 2019, defense counsel sent HIPAA forms to plaintiff's

counsel.   On November 29, 2019, the day plaintiff's response to defense

counsel's deficiency letter was due, plaintiff's counsel advised defense counsel

she could not meet the deadline because plaintiff was in the hospital. On

December 3, 2019, defense counsel reminded plaintiff's counsel the November

8, 2019 order required plaintiff to serve her response to the deficiency letter by

November 29, 2019, and advised plaintiff's counsel she would file a motion to

dismiss the complaint with prejudice. Plaintiff's counsel replied, stating

plaintiff was discharged from the hospital on December 2, 2019, and counsel

needed plaintiff's help preparing the response. Plaintiff's counsel also stated she

was "not with a big law firm" and had "other cases, not just this one."

      On December 3, 2019, defense counsel also served a notice to re-depose

plaintiff on January 14, 2020. Additionally, according to defendant's counsel,

during a December 5, 2019 conference with the federal court in the federal

litigation, plaintiff's counsel said plaintiff "found" her phone. On December 17,




HIPAA forms by December 6, 2019. We note the November 8, 2019 order does
not state the complaint would be dismissed if plaintiff failed to provide the
release forms by the December 6, 2019 deadline.


                                                                             A-3993-19
                                       16
2019, defense counsel served additional HIPAA forms after responses to

discovery demands provided by plaintiff revealed previously undisclosed

doctors she had seen.

      In a December 20, 2019 email, plaintiff's counsel advised defendant's

counsel the noticed January 14, 2020 re-deposition of plaintiff "will not work

for us," and plaintiff's counsel was "scheduling depositions on a multi-attorney

case and [would] get back to" defendant's counsel. On December 23, 2019,

defense counsel served a notice to re-depose plaintiff on January 16, 2020.

Defendant's Motion to Dismiss the Complaint with Prejudice

      On December 23, 2019, defendant moved to dismiss the complaint with

prejudice pursuant to Rule 4:23-5(a)(2) and based on plaintiff's alleged

violations of the August 15 and November 8 orders. 7 Defendant's motion was

founded on five separate claims.

      First, defendant argued plaintiff failed to timely provide the signed

HIPAA forms in accordance with the November 8, 2019 order, and failed to

provide "Apple logs regarding the 'texts' . . . in response to [defendant's] August



7
  Defendant's notice of motion to dismiss the complaint refers only to Rule 4:23-
5. Its papers in support of the motion, however, make clear it sought dismissal
based on plaintiff's alleged violations of the August 15 and November 8, 2019
orders as well.
                                                                             A-3993-19
                                       17
15, 2019 supplemental document request." Defendant alleged those failures

effectively prevented defendant from re-deposing plaintiff by the January 24,

2020 deadline in the November 8, 2019 order.

         Second, defendant argued that on November 18, 2019, it served plaintiff

with revised HIPAA forms in accordance with the November 8 order and two

additional HIPAA forms in December based on documents plaintiff provided,

and plaintiff had not returned executed forms by December 6 as required by the

November order.

         Third, defendant alleged plaintiff failed to respond to defendant's

counsel's September 25, 2019 deficiency letter as required by the November 8

order.

         Fourth, defendant asserted plaintiff failed to depose or schedule the

depositions of any fact witnesses in accordance with the November 8 order.

         Last, defendant claimed plaintiff failed to produce all requested

documents, including all text messages between her and Davis, and failed to

produce her phone, which defendant sought for a forensic examination.

         Plaintiff's counsel filed a January 22, 2020 certification in response to

defendant's motion. In reply to defendant's first two claims—that plaintiff failed

to provide signed HIPAA forms by December 5 as required by the November 8


                                                                            A-3993-19
                                        18
order, and failed to provide Apple text logs—plaintiff's counsel stated she

received "most of the executed HIPAA forms" from plaintiff on December 5,

2019, but she "overlooked sending them to . . . defendant's counsel, and

[defense] counsel never asked . . . for them before bringing the motion."

Plaintiff's counsel sent the executed HIPAA forms to defendant's counsel on

January 3, 2020, almost a month after they were provided by plaintiff and were

due under the November 8 order, and eleven days after defendant filed its motion

to dismiss the complaint. Plaintiff's counsel represented that at the time of her

January 22, 2020 certification, she had "returned all the executed HIPAA forms

to defendant."

      Plaintiff's counsel also disputed defendant's claimed need for Apple logs

regarding plaintiff's text messages, explaining defendant obtained 28,000 pages

of plaintiff's cellphone records from her cellphone carrier. 8 Plaintiff's counsel

also referred to plaintiff's deposition testimony that she had been advised "the

text messages were too old for her to get a text log using the

website . . . defendant[] requested that she use."    Counsel asserted plaintiff

could not "produce what does not exist," and questioned defendant's claimed



8
 Neither the August 15 nor November 8 order directed plaintiff to produce text
message logs.
                                                                            A-3993-19
                                       19
need for cellphone data because Davis admitted sending the offensive text

messages annexed to the complaint.

      Plaintiff's counsel's certification disputed defendant's third claim that

plaintiff failed to comply with the November 8 order's directive that she respond

to defendant's September 25, 2019 deficiency letter by November 29. Plaintiff's

counsel responded to the deficiency letter, albeit almost two months late, on

January 22, 2020.

      Plaintiff's counsel also disputed defendant's fourth claim that she failed to

depose or schedule the depositions of any fact witnesses in accordance with the

November 8 order. Plaintiff's counsel represented she issued deposition notices

"in the fall." She explained, however, that she "had not had a chance to go

through   [defendant's]   discovery    responses,"    which    she   described   as

"voluminous." She also asserted defendant failed to provide Davis's personnel

file in its response to plaintiff's discovery demands, and that defendant had "only

just produced documents on December 20."             Plaintiff's counsel stated she

"would like to review [defendant's] responses before doing depositions," and

"[t]he previous schedule [did] not permit this."

      Plaintiff's counsel further addressed defendant's fifth claim—that plaintiff

failed to produce all requested documents, including the text messages between


                                                                             A-3993-19
                                       20
her and Davis, and failed to produce her phone. Counsel explained "plaintiff

produced all text messages between herself and Davis," and referred defendant

by document number to the text messages provided in response to defendant's

document demands. Counsel also stated plaintiff does not have the phone

defendant requested that she produce.

      Plaintiff's counsel also offered a more general explanation for the delays

in providing the requested discovery and the failure to strictly comply with the

requirements of the November 8, 2019 order. Plaintiff's counsel stated:

            [Plaintiff] was hospitalized on Thanksgiving, and her
            husband had to have surgery shortly afterwards. . . . I
            have been tied up preparing an appellate brief, I have
            been suffering from debilitating migraine headaches
            likely related to a rollover car crash in August, I had to
            attend a funeral earlier this month of a dear friend, and
            I have discovery closing in a federal case that is much
            older than this case (2016). I also have a federal trial
            for which the pretrial conference is scheduled the
            second week in February. In addition, I am the
            caregiver for my brother who is a paraplegic. I am
            overloaded with work.

Plaintiff's counsel certified plaintiff was "unhappy with [her] representation and

has instructed [her] to file a motion for withdrawal." Plaintiff's counsel opined

the disruption "will harm" plaintiff, but counsel stated she would file the motion

for withdrawal "shortly."




                                                                            A-3993-19
                                        21
      On January 29, 2020, the court heard argument on defendant's motion and

reserved decision. On February 3, 2020, plaintiff's counsel filed a February 1,

2020 certification from plaintiff in opposition to the motion. 9 Plaintiff offered

an explanation for some of the delays in responding to defendant's discovery

demands and in complying with the court's orders. Plaintiff stated her twenty -

five-year-old son was gravely ill during August 2019 and was in the ICU of a

hospital on a respirator for "over a week." Plaintiff was also admitted to the

hospital on Thanksgiving, and her husband had a December 10 surgical

procedure.   Plaintiff noted it was during the period from August throu gh

December that defendant filed numerous demands for information and

documents and filed a series of motions.

      Plaintiff also noted that on December 5, 2019, defendant received "103

pages in chronological order . . . of all text messages" and, on October 31, 2019,

received "over 28,000 pages of log records of texts and calls from [her] phone

and all [her] contacts for 8 years." Plaintiff disputed defendant's claim she could

download Apple iMessage link information, explaining she had attempted to do

so, but was advised by her cellphone carrier the information was no longer


9
  Although plaintiff's certification was filed following argument on the motion,
the court considered it. In its written statement of reasons on the reconsideration
motion, the court references the certification.
                                                                             A-3993-19
                                       22
available because the telephone number she used when receiving texts from

Davis "was no longer in use for this plaintiff." Plaintiff further explained she

could not produce the phone defendant requested because she does not have it.

      In a February 3, 2020 written statement of reasons, the court found

dismissal with prejudice was appropriate under the circumstances because the

discovery plaintiff provided was "untimely and piecemeal, at best"; another

judge warned plaintiff on November 8, 2019 that her case would be dismissed

with prejudice if she did not supply fully-executed HIPAA forms; plaintiff

consistently failed to provide discovery and failed to comply with two court

orders relating to discovery; and the case already had 216 more days of

discovery than the Rules allotted for Track 3 cases. The court also found it

"concerning that the phone containing the messages at the heart of this case

cannot be found." The court found dismissal with prejudice was appropriate

under Rule 4:23-5(a)(2) and Rule 4:23-2.

      Plaintiff obtained new counsel, who filed a motion for reconsideration.

Plaintiff's counsel argued the court erred by dismissing the complaint with

prejudice because there was no order of dismissal without prejudice under Rule

4:23-5(a)(1), and defendant never moved to compel under Rule 4:23-5(c) before

moving to dismiss with prejudice under Rule 4:23-5(a)(2). Plaintiff's counsel


                                                                          A-3993-19
                                      23
also attached as exhibits five notices of deposition, dated October 17 and

October 18, 2019, that plaintiff's prior counsel served on fact witnesses.

      Defendant opposed the motion, arguing the court properly dismissed the

complaint with prejudice pursuant to Rules 4:23-5(a)(2) and 4:23-2. In addition

to reiterating the many discovery issues in the case, defendant asserted plaintiff

had an audio recording of a hearing, but she refused to provide it because it

contained conversations between plaintiff and her attorney. 10

      The court heard argument on the motion, and, on May 22, 2020, denied

plaintiff's motion for reconsideration. As noted, in its written statement of

reasons, the court recognized it erred in part by dismissing the complaint with

prejudice under Rule 4:23-5(a)(2) because the complaint had not previously

been dismissed without prejudice in accordance with Rule 4:23-5(a)(1). The

court found the error harmless because it also had dismissed the complaint with

prejudice pursuant to Rule 4:23-2(b)(3).

      The court observed that in July 2019, defendant moved to dismiss without

prejudice under Rule 4:23-5(a)(1) for plaintiff's failure to respond to

interrogatories and produce documents, and the court instead held a case



10
   Plaintiff referred to the hearing in her responses to defendant's supplemental
discovery requests.
                                                                             A-3993-19
                                       24
management conference and entered an August 15, 2019 case management

order. The court found plaintiff then violated the August 15, 2019 order by

failing to serve her written discovery demands by August 30, 2019, and plaintiff

sought an extension of the discovery deadline from the court, claiming she could

not meet the deadline because she and counsel had various health and family-

related issues.

      The court explained that in October, defendant moved a second time to

dismiss based on plaintiff's allegedly deficient answers to discovery requests,

and defendant withdrew the motion when the court entered a November 8, 2019

order extending discovery and revising the dates discovery was due. The court

found that during the November 8 hearing another judge warned plaintiff her

case would be dismissed with prejudice if she did not provide fully-executed

HIPAA forms. The court stated it received a letter from defense counsel,

advising that plaintiff served the HIPAA forms late and failed to fully-execute

all of them. The court, however, made no mention of plaintiff's counsel's

certification stating all the HIPAA authorizations had been provided, albeit late

because of her workload, illness, and the fact that she "overlooked" providing

the forms plaintiff timely provided to her on December 5, 2019. The court

acknowledged plaintiff's counsel had represented the HIPAA forms were


                                                                           A-3993-19
                                      25
provided on January 3, 2020, twenty-eight days late. 11 And, in her certification

opposing defendant's motion, plaintiff's counsel represented that all of the

outstanding HIPAA forms had been provided to defendant's counsel.

      The court also referred to the circumstances surrounding the requests fo r

the production of plaintiff's phone and text messages. The court observed it was

unclear whether plaintiff actually had her phone. The court found plaintiff

represented to the judge in the federal litigation that she had found the phone

she used to exchange texts. The record, however, reflects only that plaintiff's

counsel told the federal judge plaintiff had found her phone. There is no

evidence plaintiff made any statement to the federal judge concerning the status

of her phone, and in her February 1, 2020 certification, plaintiff states she does

not have the phone. Indeed, the court noted plaintiff submitted a March 18,


11
    Defendant's counsel advised two of the HIPAA forms had not been signed.
It is unclear whether the forms that were completed were those first served by
defendant in December 2019, following the November 20, 2019 due date for
defendant's service of revised HIPAA forms under the November 8 order. The
record does not show defendant obtained permission from the court to serve
additional HIPAA forms following the November 20 deadline in the order. The
record also does not include an order directing that plaintiff provide executed
HIPAA forms that were first served on her following the November 20, 2019
deadline, and it appears defendant served two HIPAA forms on plaintiff after
the December 6, 2019 due date for her return of fully-executed forms set forth
in the November 8 order. Plaintiff could not have violated the November 8 order
by failing to return executed HIPAA forms that were first provided to her
following the December 6 due date set forth in the order.
                                                                            A-3993-19
                                       26
2017 receipt for the purchase of a new iPhone that the court found "suggest[ed],"

but did not dispositively prove, plaintiff lost the phone she used to exchange text

messages with Davis.

      The court also parsed statements made by plaintiff and her then-counsel

regarding their production of all text messages between plaintiff and Davis,

found the statements appeared contradictory, and concluded it was "unclear

whether [plaintiff] turned over all of her text messages." In apparent recognition

the record presented a fact issue as to whether plaintiff had turned over all of

the pertinent text messages that the court found "go[] to the heart of [p]laintiff's

case," the court observed only that "[i]f less than all of the texts have been

served, then [p]laintiff is withholding discovery in violation of the court's

orders."

      The court further found plaintiff's discovery responses were deficient

because they referred defendant to documents that were produced discovery in

the federal litigation, failed to identify specific documents, and stated documents

were already in defendant's possession. The court found plaintiff failed to

provide documents responsive to defendant's supplemental document demands

that "go[] to the heart of [p]laintiff's case," including "iMessage logs containing

the text messages supporting" plaintiff's sexual harassment and wrongful


                                                                              A-3993-19
                                        27
termination claims.    The court rejected plaintiff's claim, contained in her

certification, that she could not retrieve the logs because they were no longer

available. The court accepted defendant's counsel's argument plaintiff did not

follow the appropriate procedure to obtain the logs from the carrier , stating it

"agree[d] with [d]efendant that [plaintiff's] confusion does not remove her

obligation to produce" the logs.

      The court found "it is difficult to ascertain[, with respect to the]

outstanding discovery[,] where counsel's errors end and where [p]laintiff's

actions begin," but then incongruously, and without reference to any action or

inaction by plaintiff, concluded plaintiff was not a "blameless client." The court

found neither plaintiff nor her prior counsel "appears to have been particularly

diligent in serving or responding to discovery in this matter," and concluded that

"[a]t worst, [p]laintiff's actions[, which the court did not define,] appear

contumacious and willful."

      The court concluded plaintiff "simply has not complied with the rules of

discovery, warranting dismissal of her case with prejudice." The court entered

the May 22, 2020 order denying plaintiff's motion for reconsideration of the

February 3, 2020 order dismissing the complaint with prejudice. This appeal

followed.


                                                                            A-3993-19
                                       28
                                        II.

      "[T]he standard of review for dismissal of a complaint with prejudice for

discovery misconduct is whether the trial court abused its discretion, a standard

that cautions appellate courts not to interfere unless an injustice appears to have

been done." Abtrax Pharms., 139 N.J. at 517. A court abuses its discretion

when its "decision [was] made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible basis." United

States ex rel. U.S. Dep't of Agric. v. Scurry, 193 N.J. 492, 504 (2008) (alteration

in original) (quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)).

      Our "[d]iscovery rules are designed 'to further the public policies of

expeditious handling of cases, avoiding stale evidence, and providing

uniformity, predictability[,] and security in the conduct of litigation.'" Abtrax

Pharms., 139 N.J. at 512 (quoting Zaccardi v. Becker, 88 N.J. 245, 252 (1982)).

"It necessarily follows, if such rules are to be effective, that the courts impose

appropriate sanctions for violations thereof." Oliviero v. Porter Hayden Co.,

241 N.J. Super. 381, 387 (App. Div. 1990) (quoting Evtush v. Hudson Bus

Transp. Co., 7 N.J. 167, 173 (1951)).




                                                                             A-3993-19
                                        29
      Rule 4:23-2 allows for dismissal of a complaint "with or without

prejudice" in response to a party's failure to comply with an order to provide

discovery:

             If a party . . . fails to obey an order to provide or permit
             discovery, including an order made under [Rule] 4:23-
             1, the court in which the action is pending may make
             such orders in regard to the failure as are just, and
             among others the following:

             (1) An order that the matters regarding which the order
             was made or any other designated facts shall be taken
             to be established for the purposes of the action in
             accordance with the claim of the party obtaining the
             order;

             (2) An order refusing to allow the disobedient party to
             support or oppose designated claims or defenses, or
             prohibiting the introduction of designated matters in
             evidence;

             (3) An order striking out pleadings or parts thereof, or
             staying further proceedings until the order is obeyed, or
             dismissing the action or proceeding or any part thereof
             with or without prejudice, or rendering a judgment by
             default against the disobedient party;

             (4) In lieu of any of the foregoing orders or in addition
             thereto, an order treating as a contempt of court the
             failure to obey any orders.

             In lieu of any of the foregoing orders or in addition
             thereto, the court shall require the party failing to obey
             the order to pay the reasonable expenses, including
             attorney's fees, caused by the failure, unless the court


                                                                            A-3993-19
                                        30
            finds that the failure was substantially justified or that
            other circumstances make an award of expenses unjust.

            [R. 4:23-2(b).]

      A "trial court has an array of available remedies to enforce compliance

with a court rule or one of its orders." Williams v. Am. Auto Logistics, 226 N.J.

117, 124 (2016) (quoting Gonzalez v. Safe & Sound Sec. Corp., 185 N.J. 100,

115 (2005)). A "court must . . . carefully weigh what sanction is the appropriate

one, choosing the approach that imposes a sanction consistent with fundamental

fairness to both parties." Id. at 125 (alteration in original) (quoting Robertet

Flavors, 203 N.J. at 282-83). In its selection of a sanction, a court must consider

"[t]he varying levels of culpability of delinquent parties," Georgis v. Scarpa,

226 N.J. Super. 244, 251 (App. Div. 1988), and "[t]he extent to which [one

party] has impaired [the other's] case may guide the court in determining

whether less severe sanctions will suffice," Williams, 226 N.J. at 125 (second

and third alterations in original) (quoting Gonzalez, 185 N.J. at 116); see also

Casinelli v. Manglapus, 181 N.J. 354, 365 (2004) (explaining a determination

whether dismissal is appropriate requires an assessment of the "facts, including

the willfulness of the violation, the ability of plaintiff to produce the

[outstanding discovery], the proximity of trial, and prejudice to the adversary").



                                                                             A-3993-19
                                       31
      The "ultimate sanction of dismissal" is to be used "only sparingly."

Abtrax Pharms., 139 N.J. at 514 (quoting Zaccardi, 88 N.J. at 253). "If a lesser

sanction than dismissal suffices to erase the prejudice to the non-delinquent

party, dismissal of the complaint is not appropriate and constitutes an abuse of

discretion." Georgis, 226 N.J. Super. at 251; see also Robertet Flavors, 203 N.J.

at 274 (recognizing dismissal as the "ultimate sanction" to "be ordered only

when no lesser sanction will suffice to erase the prejudice" (citations omitted));

Il Grande v. DiBenedetto, 366 N.J. Super. 597, 624 (App. Div. 2004) (explaining

a dismissal of a claim for failure to comply with discovery is "the last and least

favorable option"). "The dismissal of a party's cause of action, with prejudice,

is drastic and is generally not to be invoked except in those cases in which the

order for discovery goes to the very foundation of the cause of action, or where

the refusal to comply is deliberate and contumacious." Abtrax Pharms., 139 N.J.

at 514 (quoting Lang v. Morgan's Home Equip. Corp., 6 N.J. 333, 339 (1951)).

      Here, the court dismissed plaintiff's complaint pursuant to Rule 4:23-

2(b)(3) which, as noted, permits a dismissal with prejudice where "a party fails

to obey an order to provide or permit discovery." The court's decision, however,

more broadly addresses plaintiff's alleged failures to generally comply with its

discovery obligations under the Rules during the litigation. In fact, the court


                                                                            A-3993-19
                                       32
concludes plaintiff's complaint should be dismissed with prejudice because she

failed to comply with the "rules of discovery" and not based on the more

particularized finding required for relief under Rule 4:23-2(b)(3)—that

dismissal with prejudice is appropriate based on plaintiff's failure "to obey an

order to provide or permit discovery."

      The record shows plaintiff and her counsel did not fully comply with the

deadlines for responding to discovery in accordance with the applicable rules.

Defendant may have properly moved for relief based on those failures—and in

fact moved on a number of occasions for relief based on them—under different

rules. See, e.g., R. 4:23-1 (providing for a motion to compel discovery based

on a party's failure to respond or provision of an evasive or incomplete

response); R. 4:23-5 (providing for a motion to strike pleadings based on a

failure to provide discovery). Here, however, defendant sought and obtained the

dismissal order under Rule 4:23-2(b)(3), which permits a dismissal based solely

on a party's failure to obey a court order. See Abtrax Pharms., 139 N.J. at 513

(observing "Rule 4:23-2(b) authorizes the imposition of sanctions for failing to

comply with a court order"); Rubin v. Tress, 464 N.J. Super. 49, 56 (App. Div.

2020) (stating that under Rule 4:23-2(b), one of the sanctions a court may

impose on a party that fails "to obey an order to provide or permit discovery" is


                                                                           A-3993-19
                                      33
to dismiss the complaint "with or without prejudice" (quoting R. 4:23-2(b))).

Thus, the court could only properly impose the ultimate sanction of dismissal

with prejudice under Rule 4:23-2(b)(3) based on plaintiff's failure to comply

with a court order. See Abtrax Pharms., 139 N.J. at 513-14; Rubin, 464 N.J.

Super. at 56.

      The court's decision to dismiss the complaint with prejudice under Rule

4:23-2(b)(3) was not based solely on plaintiff's alleged violations of court

orders. For example, the court dismissed the complaint with prejudice in part

based on plaintiff's prior failures to provide discovery generally as required by

the rules, and also due to plaintiff's alleged failure to produce her phone, texts,

and iMessage logs. Indeed, the court weighed heavily the alleged failure to

provide those items, finding they went to the essence of plaintiff's case—her

claim she was sexually harassed via text message by Davis. 12 The record,

however, is devoid of an order directing plaintiff's production of any of those

items. If those items were not provided in response to a discovery demand,



12
   The court's finding the text messages went to the essence of plaintiff's case
appears not to be entirely accurate. The text messages appear to be at the center
of her sexual discrimination claims under the LAD, but plaintiff's complaint
includes other claims, including that she was terminated in retaliation for
activities as vice president of the collective negotiations representative of
defendant's employees.
                                                                             A-3993-19
                                       34
defendant should have moved either for any order compelling plaintiff to

provide responses, see R. 4:23-1, or to dismiss the complaint without prejudice

pursuant to Rule 4:23-5(a)(1), based on the alleged failure. Lacking any order

directing that plaintiff produce those items, defendant was not entitled to relief

under Rule 4:23-2(b)(3) based on plaintiff's alleged failure to produce them.

      The court also erred by relying on plaintiff's purported failure to provide

the items because, as the court acknowledged, there was conflicting evidence

presented as to whether plaintiff was in possession of, or had access to, them. It

was error for the court to find plaintiff failed to comply with her discovery

obligations because she presented competent evidence—her and her then-

counsel's certifications—asserting she did not have any additional text messages

or her phone, and she could not access the message logs. To the extent defendant

presented any competent evidence disputing plaintiff's assertions, the court

should have resolved any pertinent fact issues at an evidentiary hearing. See

Walker v. Choudhary, 425 N.J. Super. 135, 147-48 (App. Div. 2012). Instead,

the court made credibility determinations—rejecting plaintiff's version of the

pertinent events—based on conflicting certifications. See K.A.F. v. D.L.M., 437

N.J. Super. 123, 137-38 (App. Div. 2014) (explaining a court cannot make




                                                                            A-3993-19
                                       35
credibility determinations based on conflicting affidavits or certifications). It

was error for the court to do so. Ibid.

      The court also erred by finding a violation of the August 15, 2019 order

required dismissal of the complaint with prejudice.       The August 15 order

directed plaintiff to do only two things. It first required plaintiff to serve

discovery responses to defendant by August 30, 2019. Plaintiff failed to comply

with the requirement. She served her discovery responses ten days late, and, in

response, defendant withdrew a motion it had filed to dismiss the complaint

based on the violation of the order. When defendant filed its motion to dismiss

with prejudice on December 23, 2019 under Rule 4:23-2(b)(3), plaintiff was not

in violation of the portion of the August 15 order requiring that she respond to

defendant's discovery demands, and defendant could not demonstrate any

prejudice resulting from the tardy responses. Indeed, as noted, after receiving

the responses, defendant withdrew its then-pending motion to dismiss the

complaint, noting it intended to review the responses only for deficiencies. We

are convinced the short delay in providing the discovery responses could not

provide a proper basis for the ultimate sanction of dismissal ordered on February

3, 2020.




                                                                           A-3993-19
                                          36
      The August 15 order also required that plaintiff serve her discovery

demands on defendant by August 21, 2019. Plaintiff ignored this requirement

and served her discovery demands more than a month later, on September 25.

Plaintiff recognized her failure; she moved for leave to serve her discovery

demands out-of-time.     The motion was subsequently denied on procedural

grounds, and later refiled. Any issues related to the late delivery of the demands

were resolved by the November 8 order which directed that defendant respond

to plaintiff's discovery demands by December 20, 2019. Thus, by the time

defendant filed its motion to dismiss the complaint with prejudice in late

December 2019, and the court decided the motion on February 3, 2020, any

issues related to the late service of the discovery demands had been resolved.

      Moreover, although the motion court cited plaintiff's failure to timely

serve her discovery demands by the deadline imposed by the August 15 order, a

dismissal of plaintiff's complaint with prejudice based on that failure is

manifestly erroneous because plaintiff had no obligation to serve discovery

demands in the first instance. The August 15 order did not require that plaintiff

serve discovery demands. It provided only that plaintiff serve her discovery

demands by a date certain, if she chose to serve them at all. An order dismissing

a complaint with prejudice based on a plaintiff's failure to serve discovery


                                                                            A-3993-19
                                       37
demands is never appropriate because a lesser sanction for such a failure—

striking the discovery demands—is always available. See generally Georgis,

226 N.J. Super. at 251 (noting it is an abuse of discretion to dismiss a complaint

with prejudice where a lesser sanction than dismissal is sufficient to erase any

prejudice to defendant).

      In sum, when defendant filed its motion to dismiss the complaint with

prejudice, there is no evidence plaintiff was in violation of the August 15, 2019

order. As a result, any alleged violation of the August 15 order could not support

imposition of the sanction of last resort—dismissal of plaintiff's complaint with

prejudice on February 3, 2020.

      Similarly, and in pertinent part, the November 8, 2019 order required only

that plaintiff provide signed HIPAA forms by December 6, 2019 and respond to

defense counsel's deficiency letter regarding written discovery responses by

November 29, 2019. 13 It is undisputed plaintiff did not timely comply with the



13
    In part, the court found plaintiff violated the November 8, 2019 order by
failing to provide responses to defendant's supplemental discovery demands by
November 29, 2019. The court's finding is inaccurate and contradicted by the
plain language of the order. The November 8 order required plaintiff's response
to defendant's September 25, 2019 deficiency letter by November 29; the order
makes no mention of a deadline for plaintiff's responses to the August 2019
supplemental written discovery demands, and the order does not require that
plaintiff provide responses to those demands.
                                                                            A-3993-19
                                       38
deadlines imposed by the court's order.       By early January 2020, however,

plaintiff's counsel delivered the HIPAA forms and, prior to oral argument on

defendant's motion to dismiss, plaintiff's counsel delivered a response to the

deficiency letter. As such, the record before the court when it decided the

dismissal motion was that plaintiff supplied the requisite HIPAA forms and

letter as required by the November 8 order, but delivered each a few weeks late.

The record also showed plaintiff's counsel explained that illness and the press

of other business in her practice delayed the provision of the items in accordance

with the deadlines in the order. In her certification, plaintiff also addressed the

circumstances surrounding the delivery of discovery.

      In its decision, the court did not consider or address plaintiff's counsel's

explanation for the delay in providing the HIPAA forms and letter; determine or

make reasoned findings concerning the culpability of plaintiff or her then-

counsel; or consider the manner in which the delay in providing the information

impaired defendant's case, if at all.14 See Williams, 226 N.J. at 125; Georgis,


14
    The court made vague and confusing findings concerning plaintiff and her
then-counsel's purported culpability for the delay in providing the deficiency
letter and HIPAA forms in accordance with the November 8 order. The court
did not actually find either plaintiff or her then-counsel acted willfully or
contumaciously in failing comply with the November 8 order's deadlines.
Instead, the court only concluded that "[a]t worst, [p]laintiff's actions appear


                                                                             A-3993-19
                                       39
226 N.J. Super. at 251. The court also failed to address, consider, or decide

whether any of the other available sanctions, short of a dismissal with prejudice,

was appropriate to address plaintiff's late delivery of the only two items the

November 8 order required that she provide. See Georgis, 226 N.J. Super. at

251. The court also failed to "carefully weigh what sanction is the appropriate

one, choosing the approach that imposes a sanction consistent with fundamental

fairness to both parties," Robertet Flavors, 203 N.J. at 282-83, considering that,

by the time the motion was argued and decided, plaintiff and her counsel

represented they were in full compliance with the court's orders.

      We do not excuse any failure to comply with a court order, but we are

convinced the court abused its discretion by failing to apply the appropriate legal

standard in assessing and deciding defendant's motion for dismissal with

prejudice under Rule 4:23-2(b)(3). See Scurry, 193 N.J. at 504. We therefore




contumacious and willful." That vague finding is rendered even more confusing
by the court's statement that "it is difficult to ascertain regarding the outstanding
discovery where counsel's errors end and where [p]laintiff's actions begin."
Those statements are untethered to any findings of fact concerning the actions
or inactions of plaintiff, or her then-counsel. It is also unclear whether those
statements are intended to apply generally to the court's determination that
plaintiff failed to comply with discovery obligations under the rules or more
specifically to any violation of the August 15 or November 8 orders. Of course,
it is only a violation of the orders that provides a basis for relief under Rule
4:23-2(b)(3).
                                                                              A-3993-19
                                        40
vacate the February 3, 2020 dismissal order and remand for reconsideration of

defendant's motion in accordance with the standard applicable under the Rule.

The court may in its discretion permit the submission of additional papers by

the parties and shall hear oral argument.      The court shall determine if an

evidentiary hearing is required. We do not offer an opinion on the merits of

defendant's motion. The remand court shall decide the motion based on the

record presented. Because the motion court made credibility determinations, the

matter shall be assigned to a different judge on remand. See R.L. v. Voytac, 199

N.J. 285, 306 (2009).

      We do not address the merits of plaintiff's claim the court erred by denying

its motion for reconsideration because we have determined the court abused its

discretion by granting the dismissal motion in the first instance.

      Vacated and remanded for further proceedings in accordance with this

opinion. We do not retain jurisdiction.




                                                                            A-3993-19
                                       41